Title: To Thomas Jefferson from John Morrow, 23 March 1808
From: Morrow, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March 23d 1808
                  
                  I shewed the inclosed Letter to the Attorney for the district, Mr. Jones, with design of leaving it with him, but he informed me that it was perhaps most proper to transmit it to you Sir, as the Court of enquiry now sitting was not authorised to enquire into the Matter stated in said Letter.
                  Mr. William Pendleton is a man of respectability, and both he and Newman live in Berkeley County Virginia—
                  Of Newman I know nothing—
                  I am Sir very respectfully Your Mo. Obt. Hble. Sert.
                  
                     John Morrow 
                     
                  
               